DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiren (US Patent No. 2,222,978) in view of You et al. (CN201890953, also see Espacenet English Machine Translation Version “EEMTV”: Abstract, Description and Claims).
Regarding claims 1 and 11, Kiren teaches a furnace structure (see figure 2 and page 1, column 1, lines 1-10) comprising: a roof assembly (2, see figure 2 and page 1, column 2, lines 38-52) of at least one layer of refractory material (figure 2 shows a layer of refractory bricks forming the roof) , and a metal plate (reads on the steel arched beam 1, see figures 1 and 2, and page 1, column 2, lines 38-55) that covers the at least one layer of refractory material (see figure 2 shows as such); a plurality of sidewalls (reads on the walls forming the durance body, see figure 2) fixed to the roof, each of the sidewalls comprising refractory material at an interior surface and a metal wall plate (4, 
see figure 2 and page 1, column 2, lines 38-55) at an outer surface (see figure 2).
With respect to the metal plate that covers the at least one layer of refractory material and is configured to dissipate heat from the furnace structure, Kiren does explicitly state that, however since the arched beam (1) is made of steel which is a good conductor of heat, it would necessarily conduct heat out from or dissipate heat from the refractory bricks forming the roof in the same way as the claim requires. 
Kiren is silent with respect to the source of heat to the furnace and as such fails to teach a plurality of infrared emitters disposed in an opening in at least one of the refractory materials of the sidewalls or the refractory material of the roof.  However, You et al. teaches a hearth furnace defining an outer wall (1, see figure 3, also see “EEMTV” : Abstract, Description, para [0051]-[0055]) and an inner wall (2, see You et al.,  figure 3, also see “EEMTV”: Abstract, Description, para [0051]-[0055]) with an opening or a cavity defined therebetween; and a plurality of infrared heaters (3, see You et al., figure 3, also see “EEMTV”: Abstract, Description, para [0051]-[0055])  disposed within said opening or cavity for heating the heath furnace. It would have been obvious to one of ordinary skill in the art at the time the invention was made modify the apparatus of Kiren to provide infrared heaters within a cavity in the furnace walls as the heating means for heating the furnace as exemplified by You et al. since said heating means are efficient and do not deform due to thermal expansion (see You et al. see “EEMTV” : Abstract, Description, para [[0008], [0019]). With respect to claim 11, the recitation of “a second plurality of infrared emitters” does not distinguish the claim over “a plurality of infrared emitters” recited in claim 1 since “a second” in this instant case does not require additional infrared emitters or a second set of a plurality of infrared emitters. Hence the 
scope of claims 1 and 11 are the same and as such are rejected together.
Regarding claims 2 and 12, Kiren in view of You et al. teaches a furnace structure that comprises a separate roof assembly (2, see Karen, figure 2 and page 1, column 2, lines 38-52) and a separate sidewalls assembly, assembled together and hence such furnace structure would necessarily be separated repeatedly from and placed in contact with a floor to introduce and remove parts to and from the furnace structure, especially for repairs and replacement of parts. 
           Regarding claims 3 and 13, Kiren in view of You et al.  teaches a furnace structure in which the roof assembly (2, see Kiren, figure 2 and page 1, column 2, lines 38-52) is configured to support the plurality of sidewalls when the furnace structure is separated from the floor because the roof structure and the sidewall are both anchored to the mounting structure 4 (see    Kiren, figure 2).
          Regarding claims 4 and 14, Kiren in view of You et al.  teaches a furnace structure in which the roof assembly (2, see Kiren, figure 2 and page 1, column 2, lines 38-52) comprises a plurality of structural support beams (11, 1 and 5, see Kiren figures 1 and 2) that are coupled to support beams of the sidewalls (see Kiren figures 1 and 2).  
	Regarding claims 5 and 15, Kiren in view of You et al.  teaches a furnace structure in which each one the roof assembly and the plurality of sidewalls essentially composed of unit piece and therefore each one has no doors or access ports.
	Regarding claims 6 and 16, Kiren in view of You et al.  does not particularly teach a plurality of sidewall suspension rods that couple the roof assembly to a refractory base layer that is disposed at a base of the plurality of sidewalls; however, figure 2 of 
Kiren shows the metal beams (4) coupling the roof assembly to the sidewalls and the 
base of the furnace structure, thereby providing stability to the entirety of the furnace 
assembly in the same manner as will be expected by the instant claim. 
    Regarding claims 7 and 17, Kiren in view of You et al.  teaches a furnace structure in which  the at least one layer of refractory material includes a first layer of refractory boards and a second layer of refractory boards (see in Kiren  figure 2, the sidewalls are made of a plurality of refractory bricks which reads on boards), and wherein seams between adjacent boards or bricks of the first layer of refractory boards or bricks  are staggered (in figure 2 of Kiren the bricks are staggered) which with respect to adjacent boards of the second layer of refractory boards.  
            Regarding claims 8 and 18, Kiren in view of You et al.  teaches a furnace structure in which  the at least one layer of refractory material includes a first layer of refractory boards or bricks and a second layer of refractory boards or bricks, wherein joints between adjacent boards or bricks of the first layer of refractory material are ship-lapped (see in the Kiren figure 2 the refractory bricks in each layer overlaps the layer below, hence meeting the requirements of a shiplap assembly), and wherein joints between adjacent boards of the second layer of refractory material ship- lapped (see Kiren figure 2).  
  	Regarding claims 10 and 20, Kiren in view of You et al. does not particularly teach footprint or the dimensions of the interior space of the furnace roof structure or containment structure as being least four-square feet as claimed. However, it is well settled that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also see MPEP. 2144.04. IV.A. In this instant case, the size of the furnace in question would dictate the size or the footprint of the furnace roof structure or containment structure. Kiren in view of You et al. also fails to particular teach the furnace operating temperature as being at least 1000 °F; however, the operating temperature, would be dictated by such variables to include the material be processed in the furnace and the heat source control unit. Therefore, selecting a suitable operating temperature in the furnace assembly of Kiren in view of You et al. based on said variables would have been obvious to one of ordinary skill in the art at the time the invention was made.

Allowable Subject Matter
4.	Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Kiren and You et al.  considered individually or as combined differs from the instant claimed invention by failing to teach and/or adequately suggest as in each one of claims 9 and 19: furnace structure of claim 1, further comprising: a plurality of roof suspension rods that suspend a lowermost layer of the at least one layer of refractory material from the metal plate in the roof assembly, wherein the metal plate is thermally coupled to the roof suspension rods so that the metal plate dissipates heat received 
from the roof suspension rods when the furnace is heated.  
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. Crain et al. (US 4,406,944), Bigelow (US 1,670,490) and Longenecker (US 2,294,788) are also cited in PTO-892.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733    
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733